Citation Nr: 0708343	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to May 
1945, including combat service in World War II.  His 
decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for the cause of the 
veteran's death, and denied entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant is the surviving spouse of the veteran 
and she perfected an appeal of these determinations to the 
Board.

In April 2006, the appellant and her son, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge, and in May 2006, the Board 
granted the appellant's motion to have her case advanced on 
the Board's docket.

In a May 2006 decision, the Board denied the appellant's 
claim of entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 and remanded the 
issue of entitlement to service connection for the cause of 
the veteran's death for additional development and 
adjudication.  This having been completed, this case is again 
before the Board.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2002 at the age of 78; 
the immediate cause of the veteran's death as shown on the 
death certificate was cardio pulmonary arrest due to or as a 
consequence of metastatic prostate cancer; no other 
conditions were identified as significant in contributing to 
the veteran's death; an autopsy was not performed.

2.  At the time of the veteran's death, he was service-
connected for right leg amputation six inches below the knee, 
evaluated as 60 percent disabling from June 3, 1991; gun shot 
wound  to the left hip, evaluated as 20 percent disabling 
from June 3, 1991; gun shot wound to the right hip, evaluated 
as 20 percent disabling from June 3, 1991; gun shot wound to 
the left shoulder, evaluated as 20 percent disabling from 
January 30, 2001; bilateral hearing loss, evaluated as 20 
percent disabling from January 30, 2001; gun shot wound to 
the left leg, evaluated as 10 percent disabling from June 3, 
1991; limitation of motion of the left knee, evaluated as 10 
percent disabling from June 3, 1991; tinnitus, evaluated as 
10 percent disabling from June 3, 1991; gun shot wound to the 
right mastoid, evaluated as 10 percent disabling from June 3, 
1991; stump scar right leg, evaluated as 10 percent disabling 
from January 30, 2001; gun shot wound to the right hip, 
evaluation as 10 percent disabling from January 30, 2001; a 
back condition, evaluated as 10 percent disabling from 
January 30, 2001; and gun shot wound to the right mastoid 
(XXIII), evaluated as noncompensable from June 3, 1991.  The 
veteran's combined evaluation for compensation was 90 percent 
from June 3, 1991 (including bilateral factor of 7.9 percent 
for diagnostic codes 5164, 5317, 5311, 5260) and 100 percent 
from January 30, 2001 (including bilateral factor of 7.9 
percent for diagnostic codes 5164, 5317, 5311, 5260).

3.  The evidence does not show that the veteran's fatal 
metastatic prostate cancer had its onset during service, or 
that this disorder was otherwise related to a disease or 
injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2003 and June 2006, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate her claim, including notice that a 
disability rating and effective date will be assigned if the 
claim is allowed, as well as the type of evidence VA would 
assist her in obtaining.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The appellant was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claim, and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on her behalf), and provided the basis for the 
decisions regarding the claim.  In addition, the RO provided 
the appellant and her representative with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the claim, and also specifically informed the 
appellant of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
December 2006 supplemental statement of the case and prior to 
the transfer and certification of the appellant's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant and 
her representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, a VA examination, the 
appellant's testimony before the Board, and statements 
submitted by the appellant and her representative in support 
of the claim.  The Board also notes that this case was 
remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on September [redacted], 2002 at the age of 78.  The immediate 
cause of the veteran's death as shown on the death 
certificate was cardio pulmonary arrest due to or as a 
consequence of metastatic prostate cancer.  No other 
conditions were identified as significant in contributing to 
the veteran's death, and an autopsy was not performed.

At the time of the veteran's death, he was service-connected 
for right leg amputation six inches below the knee, evaluated 
as 60 percent disabling from June 3, 1991; gun shot wound  to 
the left hip, evaluated as 20 percent disabling from June 3, 
1991; gun shot wound to the right hip, evaluated as 20 
percent disabling from June 3, 1991; gun shot wound to the 
left shoulder, evaluated as 20 percent disabling from January 
30, 2001; bilateral hearing loss, evaluated as 20 percent 
disabling from January 30, 2001; gun shot wound to the left 
leg, evaluated as 10 percent disabling from June 3, 1991; 
limitation of motion of the left knee, evaluated as 10 
percent disabling from June 3, 1991; tinnitus, evaluated as 
10 percent disabling from June 3, 1991; gun shot wound to the 
right mastoid, evaluated as 10 percent disabling from June 3, 
1991; stump scar right leg, evaluated as 10 percent disabling 
from January 30, 2001; gun shot wound to the right hip, 
evaluation as 10 percent disabling from January 30, 2001; a 
back condition, evaluated as 10 percent disabling from 
January 30, 2001; and gun shot wound to the right mastoid 
(XXIII), evaluated as noncompensable from June 3, 1991.  The 
veteran's combined evaluation for compensation was 90 percent 
from June 3, 1991 (including bilateral factor of 7.9 percent 
for diagnostic codes 5164, 5317, 5311, 5260) and 100 percent 
from January 30, 2001 (including bilateral factor of 7.9 
percent for diagnostic codes 5164, 5317, 5311, 5260).

The appellant does not contend, and the evidence does not 
establish, that the veteran had metastatic prostate cancer in 
service or within one year of service.  Instead, the 
appellant argues that the veteran developed hypertension as a 
result of his service-connected disabilities and that this 
hypertension materially contributed to or hastened the 
veteran's death from prostate cancer.  The appellant also 
contends that the veteran's numerous service-connected 
disabilities masked the symptoms of his prostate cancer and 
therefore contributed to a delay in treatment and 
contributing to his death. 

In connection with her claim, the appellant submitted the 
statements of a private physician indicating that in his 
opinion, the veteran's death by cardiopulmonary arrest was 
more likely than not due to the effect that the several 
amputations of his leg had on his system.  Another similar 
opinion by the same physician indicated that the veteran had 
hypertension that more than likely developed because of the 
veteran's physical disabilities and that this hypertension 
likely materially contributed to the veteran's death from 
prostate cancer, or that his disabilities could have 
contributed to a delay in treatment of the veteran's prostate 
cancer by masking the symptoms of the cancer.  

Because no examination had been conducted to determine the 
question of service connection for the cause of the veteran's 
death, the Board remanded the issue for a medical opinion in 
order to decide the merits of the appellant's appeal.  
Specifically, a VA examiner was asked to determine whether it 
is at least as likely as not that the veteran's cardio 
pulmonary arrest due to metastatic prostate cancer was 
related to, caused by or had its onset during his period of 
service or, whether the veteran's service-connected 
conditions contributed substantially or materially to the 
cause of his death.

The RO requested a medical opinion in September 2006.  The VA 
examiner submitted his opinion shortly thereafter and 
indicated that the veteran's claims file had been reviewed.  
He then stated that "[i]t is less as likely as not that [the 
veteran's] cardiopulmonary arrest due to metastatic prostate 
cancer was related to, caused by or had its onset during 
service.  I could not find evidence in the veteran's service 
medical record that he was diagnosed with cancer while in 
service.  Furthermore, according to medical literature 
prostate cancer rarely occurs before age 45."  The examiner 
further explained that "[a]fter reading Dr. [B]'s letters 
dated 4/14/06 and May 16, 2006, he did not give reasons for 
how [the veteran's] amputations caused cardiopulmonary arrest 
or how amputations caused his hypertension.  In fact after 
reviewing the c file I could not find a nexus between [the 
veteran's] amputations and his hypertension.  I cannot find 
evidence in Harrison's Principles and Internal Medicine which 
supports a relationship between hypertension and the degree 
of amputations a person sustained.  Therefore it is less 
likely as not that [the veteran's] service connected 
conditions contributed substantially or materially to the 
cause of the veteran's death."

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service or his service-connected disabilities.  
Service connection will be granted to a veteran that develops 
cancer in service or within one year of service.  38 C.F.R. § 
3.303, 3.307, 3.309.  Here, the evidence does not show that 
the veteran was found to have prostate cancer in service or 
within one year after service.  And the VA examiner, that 
reviewed the veteran's medical records in connection with the 
appellant's claim, concluded that the veteran's prostate 
cancer and his hypertension were not caused by the veteran's 
service, any other disease or incident of service origin or 
his service-connected disabilities.  

While the Board notes, as indicated above, that the veteran's 
claims file does contain the opinion of the veteran's private 
physician that is favorable to the appellant's contentions, 
the Board finds that the opinion of the VA examiner, who 
examined the veteran's claims file and supported his opinion 
with stated evidentiary rationale, should carry the most 
weight in this case.  The opinion of the private physician is 
entitled to less weight, as it does not appear to be based on 
a full review of the veteran's claims file, and fails to give 
supporting explanations for the opinion given.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rational basis for doing 
so is given).  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 







ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


